
	

113 HR 1680 IH: Tohono O’odham Citizenship Act of 2013
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1680
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To render all enrolled members of the Tohono O’odham
		  Nation citizens of the United States as of the date of their enrollment and to
		  recognize the valid membership credential of the Tohono O’odham Nation as the
		  legal equivalent of a certificate of citizenship or a State-issued birth
		  certificate for all Federal purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tohono O’odham Citizenship Act of
			 2013.
		2.Naturalization
			 for Tohono O’odham
			(a)In
			 generalChapter 2 of title III of the Immigration and Nationality
			 Act (8 U.S.C. 1421 et seq.) is amended by inserting after section 322 the
			 following:
				
					323.Enrolled members of Tohono O’odham
		  nation(a)Granting of
				citizenshipA person who is listed on the official membership
				roll of the Tohono O’odham Nation, a federally recognized American Indian
				nation located in Arizona, is a citizen of the United States as of the date on
				which such listing occurs.
						(b)No derivative
				benefits to relativesNothing in this section shall be construed
				as providing for any benefit under this Act for any spouse, son, daughter, or
				other relative of a person granted citizenship under this
				section.
						.
			(b)Clerical
			 amendmentThe table of contents of the Immigration and
			 Nationality Act is amended by inserting after the item relating to section 322
			 the following new item:
				
					
						Sec. 323. Enrolled members of Tohono
				O’odham
				Nation.
					
					.
			3.Treatment of
			 tribal membership credentialNotwithstanding any other provision of law,
			 the valid membership credential issued to a person who is listed on the
			 official membership roll of the Tohono O’odham Nation pursuant to the laws of
			 the Tohono O’odham Nation shall be considered, for all purposes subject to
			 Federal law, equivalent to—
			(1)a
			 certificate of citizenship issued under section 341(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1452(a)) to persons who satisfy the requirements of
			 such section; and
			(2)a
			 State-issued birth certificate.
			
